                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 ROBERT L. ALLUM,
                                                 CV 19-12-BU-BMM-KLD
                      Plaintiff,

        vs.                                       ORDER

 STATE OF MONTANA, MONTANA
 STATE FUND, DEPARTMENT OF
 LABOR, ANNA PUDELKA,
 MELISSA QUALE, ESQ., THOMAS
 E. MARTELO, ESQ., WILBUR PINO,
 M.D., and DOES 1-100, inclusive,

                      Defendants.

      Defendants State of Montana, Montana State Fund, Montana Department of

Labor, Anna Pudelka, Melissa Quale, and Thomas Martello have filed a Motion for

Stay of Deadline to Answer Complaint. (Doc. 39). Defendants ask the Court to

stay the deadline to respond to Plaintiff Robert Allum’s First Amended Complaint

until after the Court has ruled on Allum’s Motion for Leave to File Second

Amended Complaint (Doc. 32).

      On November 4, 2019, Allum withdrew his motion for leave to file a Second

Amended Complaint. (Doc. 35). Because Allum’s motion for leave to file a Second

Amended Complaint is no longer pending, this case will proceed on the First

Amended Complaint. Accordingly,



                                        1
     IT IS ORDERED that Defendants’ motion for a Stay of Deadline to Answer

Complaint (Doc. 39) is DENIED as moot.

           DATED this 7th day of January, 2020.



                                         ______________________________
                                         Kathleen L. DeSoto
                                         United States Magistrate Judge




                                     2
